DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 09/07/2021 is acknowledged. Claims 20-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Accordingly, claims 1-19 are currently under consideration.

Information Disclosure Statement
Applicant is reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.

Drawings
The drawings are objected to because: in Fig. 3, the disclaimer is unclear because if the drawing is of a procedure that is not up to date, it may need to be designated by a legend such as --Prior Art--. See MPEP § 608.02(g). Even if the drawing refers to an embodiment of the invention, the disclaimer raises doubt as to the novelty or relevance of the depicted method.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities: 
Regarding claims 12 and 13, the recitations of “The system of claims 1” should instead read --The system of claim 1--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a digital processing device” and “a processing unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 12 and 13, it is unclear whether “the wearable system” refers to the entirety of claim 1, since reference has already been made to “[t]he system of claims 1.” Such duplicative recitations create confusion because they are self-referential. 
Regarding claim 17, it is unclear how it can depend from claim 16 since it specifies a limitation that is mutually exclusive with claim 16. For purposes of examination, it will be interpreted as depending from claim 15.
Regarding claim 18, the recitation of “the at least one wire having an inductance varying between 76 nH and 4.4 μH” are unclear. Does the particular wire have that entire inductance range (i.e., does its inductance vary across that entire specific range) as it is stretched and contracted? Or does the range indicate what kinds of wires are contemplated (e.g. wires having an inductance of 1 μH or 4 μH)? This is unclear firstly at least because no condition of stretching and contracting is recited, in which case the inductance of the wire would not vary. Further, it is unclear how one wire would exhibit such a range, since if it were adapted for a child, the range would not reach 4.4 μH (based on ¶ 0064 of the specification as filed - the body radius could not change from 3 cm to 50 cm only due to breathing), and if it were adapted for an adult, the range would not reach 76 nH.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 14, it repeats a limitation already found in claim 1, and is therefor not further limiting.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2010/2086546 (“Tobola”) in view of US Patent Application Publication 2008/0183095 (“Austin”) and US Patent Application Publication 2017/0093361 (“Grosjean”).
Regarding claim 1, Tobola teaches [a] wearable system for extracting physiological parameters of a person by measuring at least one plethysmographic signal (¶¶s 0014 and 0017 describe the measurement of a change in volume of an organ or body part), the system comprising: a wearable garment configured to fit a body portion of the person (Fig. 5); at least one wire supported by or embedded into the garment, each wire configured to form a loop around the body part when the person wears the garment for measuring a plethysmographic signal (Fig. 5, electric conductors 52 and 54); an electronic device supported by or fixed on the garment and including a Colpitts oscillator connected to each wire loop (Fig. 5, evaluation electronics 16, described in ¶ 0054 as having a Colpitts oscillator - also see ¶ 0041); … wherein the oscillator is configured to extract the plethysmographic signal measured by each wire (¶¶s 0041, 0042) …, the electronic device converting analog information measured by the oscillator into digital analyzable information (¶ 0059); … .
Tobola does not appear to explicitly teach extracting the signal at a predetermined frequency. 
Austin teaches a tunable oscillator base frequency within the range of e.g. 10 kHz and 10 GHz, and typically within a range of between about 2 MHz and about 5 MHz (¶ 0062). Austin further teaches that this frequency can be configured as desired or convenient, including in the case of a Colpitts oscillator (¶¶s 0062, 0063). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a Colpitts oscillator with an optimal frequency band in the specified range (1.5 MHz to 15 MHz), for the purpose of minimizing interference with other devices commonly found in residential or commercial settings (Austin: ¶ 0062). Additionally, the particular frequency or frequency band is a results-effective variable, as shown in Austin (¶ 0062), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive (choosing a particular frequency in e.g. the 10 kHz to 10 GHz band as described in Austin). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Tobola-Austin does not appear to explicitly teach a temperature sensor configured to measure temperature of the electronic device, wherein the measured temperature of the electronic device is used to calculate a corrected plethysmographic signal from the extracted plethysmographic signal.
Grosjean teaches improving the frequency stability of an oscillator system by obtaining a temperature measurement and applying a correction to the oscillator system frequency based on the temperature (¶ 0103 - also see Fig. 4I, temperature sensor 305).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a temperature sensor into the device of the combination, as in Grosjean, for the purpose of using its temperature measurement to calculate a corrected plethysmographic signal (Grosjean: ¶ 0103, correcting the oscillator system).
Regarding claim 2, Tobola-Austin-Grosjean teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean further teaches at least one connector embedded into the wearable garment for connecting the oscillator to each wire loop (Tobola: e.g. line ends 12-A and 12-B, shown in Fig. 4, having comparable components in Fig. 5 - also see e.g. ¶ 0005, describing the electrical conductors as integrable into the garment, and see ¶ 0035).
Regarding claim 3, Tobola-Austin-Grosjean teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean further teaches wherein the wearable garment comprises at least one guiding portion embedded into the garment, each guiding portion comprising a cavity to receive and maintain one of said at least one wire in a predetermined position around the body portion (Tobola: ¶¶s 00140016 describe simply pulling the garment on, indicating that the wires are secured in the garment by a particular stitching and cavity- also see ¶ 0018, describing the conductors or fibers being woven and integrated into the garment).
Regarding claim 4, Tobola-Austin-Grosjean teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean further teaches wherein the body portion is the torso of the person wearing the wearable garment (Tobola: ¶ 0008), the system then comprising a first loop of said wires configured to be placed around a thoracic section of the torso and a second loop of said wires configured to be placed around an abdominal section of the person (Tobola: Fig. 5); the first and second loops being configured to measure a breathing frequency and/or a frequency change of the person (Tobola: ¶ 0017).
Regarding claim 5, Tobola-Austin-Grosjean teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean further teaches wherein each wire loop is constructed using a conductive material in a configuration that makes the wearable garment extensible (Tobola: ¶ 0050, describing electrical conductors 52 and 54 as being elastic, which ¶ 0005 indicates enables them to capture e.g. respiratory movement, thereby indicating that the garment is extensible - also see ¶ 0051).
Regarding claim 6, Tobola-Austin-Grosjean teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean further teaches a power source for powering the oscillator and the electronic device (Tobola: ¶ 0036).
Regarding claim 8, Tobola-Austin-Grosjean teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean further teaches wherein the electronic device is a digital processing device comprising a processing unit configured to execute instructions (interpreted under 35 USC 112(f) as a CPU and related DSP components, for example an analog to digital converter (see Fig. 2), and equivalents thereof) for converting analog information into digital information by applying at least one algorithm to analyze the information (Tobola: ¶¶s 0059, 0052).
Regarding claim 9, Tobola-Austin-Grosjean teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean further teaches wherein the electronic device is in communication with a smart phone or a computer using a wireless connection (Tobola: ¶ 0061).
Regarding claim 11, Tobola-Austin-Grosjean teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean further teaches wherein the physiological parameters extracted by the system are one or more breathing metrics selected from the group consisting of respiratory rate, tidal volume, minute ventilation and fractional inspiratory time (Tobola: ¶ 0017 describes breathing frequency, breathing depth, breathing volume, etc.).
Regarding claim 12, Tobola-Austin-Grosjean teaches all the features with respect to claim 1, as outlined above. Tobola does not appear to explicitly teach wherein the wearable system comprises one or more sensors to measure one or more metrics to detect and characterize physical conditions selected from the group consisting of talking, laughing, crying, hiccups, coughing, asthma, apnea, sleep apnea, stress related apnea, relaxation exercise, breathing cycle symmetry, and pulmonary diseases.
Austin teaches using a belt-like wearable garment to detect and characterize e.g. apnea (Abstract. Also see Fig. 5A, the portion of breathing detector 500 not including sensor osc 504).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system of the combination to detect apnea, as in Austin, for the purpose of improving patient monitoring by detecting and warning about potentially dangerous conditions (Austin: Abstract).
Regarding claim 14, Tobola-Austin-Grosjean teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean further teaches the oscillator being a Colpitts oscillator (Tobola: ¶¶s 0054, 0041).
Regarding claim 15, Tobola-Austin-Grosjean teaches all the features with respect to claim 14, as outlined above. Tobola-Austin-Grosjean further teaches the Colpitts oscillator having an optimal frequency band from 1 MHz to 15 MHz for extracting the plethysmographic signal (as above, Austin teaches a tunable oscillator base frequency within the range of e.g. 10 kHz and 10 GHz, and typically within a range of between about 2 MHz and about 5 MHz (¶ 0062). Austin further teaches that this frequency can be configured as desired or convenient, including in the case of a Colpitts oscillator (¶¶s 0062, 0063). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a Colpitts oscillator with an optimal frequency band in the specified range (1 MHz to 15 MHz), for the purpose of minimizing interference with other devices commonly found in residential or commercial settings (Austin: ¶ 0062)).
Regarding claims 16 and 17, Tobola-Austin-Grosjean teaches all the features with respect to claim 15, as outlined above. Tobola does not appear to explicitly teach wherein the frequency of the Colpitts oscillator is about 4.3 MHz or about 5.4 MHz.
Austin teaches a tunable oscillator base frequency within the range of e.g. 10 kHz and 10 GHz, and typically within a range of between about 2 MHz and about 5 MHz (¶ 0062). Austin further teaches that this frequency can be configured as desired or convenient, including in the case of a Colpitts oscillator (¶¶s 0062, 0063).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a Colpitts oscillator with an optimal frequency band as specified, for the purpose of minimizing interference with other devices commonly found in residential or commercial settings (Austin: ¶ 0062). Additionally, the particular frequency or frequency band is a results-effective variable, as shown in Austin, and it has been held that where the general conditions of a claim are disclosed in the prior art (Austin), discovering the optimum or workable ranges through routine experimentation is not inventive (choosing a particular frequency in e.g. the 10 kHz to 10 GHz band as described in Austin). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 18, Tobola-Austin-Grosjean teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean further teaches the at least one wire having an inductance varying between 76 nH and 4.4 μH (Austin: ¶ 0054, its inducting wire can have an inductance ranging from one to about four microhenrys when stretched and contracted. It would have been obvious to use an inducting wire with an inductance varying between 76 nH and 4.4 μH in the combination, as taught by Austin, for the purpose of achieving desired measures of inductance to accommodate particular variable inductance sensors (Austin: ¶ 0054). Additionally, the particular range in which the inductance of the wire varies is a results-effective variable, as shown in Austin (¶ 0054), and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive (choosing the inductance range of the wire based on the number of turns and length of the coil as described in Austin)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tobola-Austin-Grosjean in view of US Patent Application Publication 2006/0045126 (“Klahn”).
Regarding claim 7, Tobola-Austin-Grosjean teaches all the features with respect to claim 6, as outlined above. Tobola-Austin-Grosjean does not appear to explicitly teach wherein the oscillator is adapted to be turned on and off a plurality of times per second according to a frequency sampling to extend a power life of the power source.
Klahn teaches adaptively selecting oscillator frequencies and sampling frequencies (¶ 0013).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cycle the oscillator of Tobola on and off based on a desired sampling frequency, as in Klahn, thereby minimizing the sampling frequency for the purpose of reducing power consumption of the ADC of the evaluation electronics 16 of Tobola (Klahn: ¶ 0013; Tobola: ¶ 0059). It also would have been obvious to choose a sampling frequency larger than 1 Hz, for the purpose of making the desired measure (e.g. respiratory rate, which is close to the 1 Hz frequency) more detectable.

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tobola-Austin-Grosjean in view of International Patent Application Publication WO 2013/134856 (“Fournier”).
Regarding claim 10, Tobola-Austin-Grosjean teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean does not appear to explicitly teach at least one sensor for measuring body temperature, blood pressure and/or heart beat frequency.
Fournier teaches a washable intelligent garment having e.g. a skin temperature sensor thereon (Fig. 14, ¶ 0042).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a body temperature sensor into the combination, as in Fournier, for the purpose of gathering additional diagnostic data to thereby improve patient monitoring.
Regarding claim 13, Tobola-Austin-Grosjean teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean does not appear to explicitly teach wherein the wearable system comprises one or more sensors to measure one or more metrics to detect and characterize heart activities selected from the group consisting of heart rate, body movements and body activities.
Fournier teaches a comparable wearable system including one or more sensors to measure e.g. heart rate metrics to characterize heart rate (Figs. 12 and 13).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate additional sensors into the system to detect additional physiological data, for the purpose of enabling more comprehensive monitoring of the patient.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tobola-Austin-Grosjean in view of US Patent Application Publication 2011/0087096 (“Behar”).
Regarding claim 19, Tobola-Austin-Grosjean teaches all the features with respect to claim 1, as outlined above. Tobola-Austin-Grosjean does not appear to explicitly teach the temperature sensor having a precision of about 0.1 degrees Celsius.
Behar teaches temperature sensors that have a precision of 0.1 degrees Celsius (¶ 0082).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a temperature sensor like the sensor of Behar in the combination, for the purpose of obtaining more accurate and precise results (Behar: ¶ 0082).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617. The examiner can normally be reached Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791